DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,726,497.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application are directed to a similar subject matter contained in claims 1-16 of the '497 patent.  The only difference between the instant application and the '497 patent is merely a labeling difference.  It is noted that all the features of claims 1-16 are contained in claims 1-16      of the '497 patent.  

The prior art taken alone or in combination failed to teach or suggest:
“a load balancing and assignment engine configured for: accessing a claim
handler database to identify eligible claim handlers for each of the plurality of claims based on the one of the first segment classification indication or the second segment classification indication for each of the plurality of claims, determining a load for each of the eligible claim handlers for each of the plurality of claims and  automatically selecting, for each of the plurality of claims based on the determined load for each of the corresponding eligible claim handlers for the claim, assignment of each claim to one of the eligible claim handlers and a case manager” as recited in independent claim 1.

“accessing, by the load balancing and assignment engine, a claim handler 
database to identify eligible claim handlers for each of the plurality of claims based on the one of the first segment classification indication or the second segment classification indication for each of the plurality of claims, determining, by the load balancing and assignment engine, a load for each of the eligible claim handlers for each of the plurality of claims, and automatically selecting, by the load balancing and assignment engine for each of the plurality of claims based on the adjusted load for each of the corresponding eligible claim handlers for the claim, assignment of each claim to one of the eligible claim handlers and a case manager”, as recited in independent claim 9.

The following prior teaches or discloses:      
	Dunham et al (US Pub. No. 20140019168) discloses a system and method for graphical representation of an insurance claim.  The system includes a software application that reduces the effort required and increases the speed and effectiveness of claim handlers  by providing organized, immediate access to claim summary and detailed pharmacy information, which streamlines reviews and the request approval process, including payment requests and prior authorization requests.
	Gray et al. (US Pub. No, 20140358591) disclose a system and method comprising a triage platform to receive data indicative of a disability insurance claim submitted in connection with a disability insurance policy, including at least one claim characteristic. The triage platform may determine, based on the claim characteristic, a claim segment to be associated with the disability insurance claim.  A claim handler may be assigned to the disability insurance claim in accordance with the determined claim segment. Information about the disability insurance claim may then be automatically routed to the assigned claim handler.
	but failed to teach or disclose the above noted limitations of claims 1 and 9.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        



February 18, 2022